Exhibit 4.4 DAIMLER TRUST, as Borrower, U.S.BANK TRUST NATIONAL ASSOCIATION, as Administrative Agent, DAIMLER TITLE CO., as Collateral Agent, MERCEDES BENZ FINANCIAL SERVICES USALLC, as Lender and as Servicer, and [], as Indenture Trustee FORM OF 201[]-[] EXCHANGE NOTE SUPPLEMENT Dated as of [ ], 201[] TABLE OF CONTENTS Page ARTICLE ONE USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01. Capitalized Terms; Rules of Usage 2 ARTICLE TWO THE 201[]-[] EXCHANGE NOTE Section 2.01. Creation and Designation 3 Section 2.02. Issuance of the 201[]-[] Exchange Note; Registered Pledge 3 Section 2.03. 201[]-[] Exchange Note Representations and Warranties 4 Section 2.04. 201[]-[] Exchange Note Interest Payments 5 Section 2.05. 201[]-[] Exchange Note Principal Payments 5 Section 2.06. 201[]-[] Reserve Account 5 Section 2.07. Additional Representations and Warranties 6 ARTICLE THREE THE 201[]-[] REFERENCE POOL Section 3.01. The 201[]-[] Reference Pool 7 ARTICLE FOUR EXCHANGE NOTE DEFAULTS AND REMEDIES Section 4.01. 201[]-[] Exchange Note Defaults 9 Section 4.02. Exchange Note Remedies 9 ARTICLE FIVE APPLICATION OF COLLECTIONS ON THE 201[]-[] REFERENCE POOL Section 5.01. Application of 201[]-[] Reference Pool Collections Prior to Facility Default and Exchange Note Default 11 Section 5.02. Application of 201[]-[] Reference Pool Collections Following a Liquidation 11 ARTICLE SIX SECURITY INTEREST Section 6.01. Security Interest 12 Page ARTICLE SEVEN EXCHANGE ACT REPORTING Section 7.01. Further Assurances 13 Section 7.02. Form 10-D Filings 13 Section 7.03. Form 8-K Filings 13 Section 7.04. Form 10-K Filings 14 Section 7.05. Report on Assessment of Compliance and Attestation 14 Section 7.06. Back-up Sarbanes-Oxley Certification 15 Section 7.07. Representations and Warranties 15 Section 7.08. Indemnification 15 ARTICLE EIGHT MISCELLANEOUS Section 8.01. Amendments 17 Section 8.02. 201[]-[] Exchange Noteholders Entitled to Benefits of this Exchange NoteSupplement 18 Section 8.03. Tax Characterization 18 Section 8.04. GOVERNING LAW; SUBMISSION TO JURISDICTION;APPOINTMENT OF AGENT FOR SERVICE OF PROCESS 18 Section 8.05. Successors and Assigns 19 Section 8.06. Severability 19 Section 8.07. Counterparts 19 Section 8.08. Table of Contents and Headings 19 Section 8.09. No Petition 19 Section 8.10. No Recourse 19 EXHIBITS ExhibitA–Form of 201[]-[] Exchange Note A-1 ExhibitB–Schedule of 201[]-[] Reference Pool Assets B-1 SCHEDULES ScheduleA–Item 1119 Parties SA-1 ScheduleB–Disclosure Items SB-1 ii This 201[]-[] EXCHANGE NOTE SUPPLEMENT, dated as of [ ], 201[] (as amended, restated, supplemented or otherwise modified from time to time, this “201[]-[] Exchange Note Supplement”), is among DAIMLER TRUST, a Delaware statutory trust (the “Titling Trust”), as borrower (the “Borrower”), MERCEDES BENZ FINANCIAL SERVICES USALLC, a Delaware limited liability company (“MBFS USA”), as lender (in such capacity, the “Lender”) and as servicer (in such capacity, the “Servicer”), U.S.BANK TRUST NATIONAL ASSOCIATION, a national banking association, as administrative agent and not in its individual capacity (the “Administrative Agent”), DAIMLER TITLE CO., a Delaware corporation, as collateral agent (the “Collateral Agent”), and [], a national banking association, as indenture trustee and not in its individual capacity (the “Indenture Trustee”). RECITALS WHEREAS, pursuant to a Second Amended and Restated Trust Agreement, dated as of April1, 2008 (the “Titling Trust Agreement”), among MBFS USA, Daimler Trust HoldingsLLC and BNY Mellon Trust of Delaware (f/k/a BNYM (Delaware)) (f/k/a The Bank of New York (Delaware)), the Titling Trust was created to hold title to leases, vehicles and certain related assets (the “Titling Trust Assets”); WHEREAS, the Lender, the Servicer, the Titling Trust, the Collateral Agent and the Administrative Agent have entered into an Amended and Restated Collateral Agency Agreement, dated as of March1, 2009 (the “Basic Collateral Agency Agreement”), pursuant to which the Lender will make advances to the Titling Trust from time to time to acquire Titling Trust Assets; WHEREAS, the Basic Collateral Agency Agreement provides, among other things, that the parties thereto may from time to time enter into an exchange note supplement pursuant to which the Lender will assign its interest in a portion of its outstanding advances to be evidenced by an exchange note, payments in respect of which shall be made from collections in respect of a pool of specified Titling Trust Assets; WHEREAS, the parties hereto wish to enter into this 201[]-[] Exchange Note Supplement to provide for the issuance of an exchange note to be known as the “201[]-[] Exchange Note” and the creation of a reference pool of leases and leased vehicles relating thereto; WHEREAS, concurrently herewith, (i)MBFS USA and Daimler Trust LeasingLLC, a Delaware limited liability company (the “Transferor”), are entering into a First-Tier Sale Agreementpursuant to which the Transferor will purchase the 201[]-[] Exchange Note from MBFS USA and (ii)the Transferor and Mercedes-Benz Auto Lease Trust 201[]-[] (the “Issuer”), are entering into a Second-Tier Sale Agreement, pursuant to which the Transferor will transfer the 201[]-[] Exchange Note to the Issuer; WHEREAS, concurrently herewith, the Issuer is entering into an asset-backed financing transaction pursuant to, among other agreements, an Indenture, dated as of [ ], 201[] (the “Indenture”), between the Issuer and the Indenture Trustee, pursuant to which, among other things, the Issuer will pledge certain of its assets and grant a security interest in such assets, including the 201[]-[] Exchange Note; and WHEREAS, also concurrently herewith, the Titling Trust, the Servicer and the Collateral Agent are entering into a 201[]-[] Servicing Supplement to the Servicing Agreement, dated as of [ ], 201[] (as amended, modified or supplemented from time to time, the “201[]-[] Servicing Supplement”), pursuant to which, among other things, the terms of the Amended and Restated Servicing Agreement, dated as of March1, 2009 (as modified, supplemented or amended from time to time, the “201[]-[] Servicing Agreement”) will be supplemented insofar as they apply to the 201[]-[] Leases and 201[]-[] Vehicles included in the 201[]-[] Reference Pool, providing more specific servicing obligations. NOW THEREFORE, in consideration of the premises and the mutual covenants herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE ONE USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01.Capitalized Terms; Rules of Usage. (a)Capitalized terms used in this 201[]-[] Exchange Note Supplement that are not otherwise defined shall have the meanings ascribed thereto in Appendix1 or, if not defined therein, in AppendixA to the Basic Collateral Agency Agreement, which Appendices are hereby incorporated into and made a part of this Agreement.Appendix1 also contains rules as to usage applicable to this 201[]-[] Exchange Note Supplement. (b)Except as otherwise indicated by the context, all references herein to (i)”Leases” shall be to Collateral Leases and (ii)”Vehicles” shall be to Collateral Vehicles. 2 ARTICLE TWO THE 201[]-[] EXCHANGE NOTE Section 2.01.Creation and Designation.There is hereby created an Exchange Note to be issued pursuant to the Basic Collateral Agency Agreement and this 201[]-[] Exchange Note Supplement to be known as the “201[]-[] Exchange Note”.The terms of the 201[]-[] Exchange Note are as follows: (a)the 201[]-[] Exchange Note Issuance Date is the 201[]-[] Closing Date; (b)the Exchange Note Initial Principal Balance of the 201[]-[] Exchange Note is $; (c)the 201[]-[] Cutoff Date for the 201[]-[] Reference Pool is the close of business on [ ], 201[]; (d)the Exchange Note Interest Rate for the 201[]-[] Exchange Note will be a floating rate equal to the 201[]-[] Exchange Note Interest Rate; (e)the 201[]-[] Exchange Note Final Scheduled Payment Date is , 201_; (f)the 201[]-[] Exchange Note will be issued as a single class; (g)no Rating Agency will issue ratings in connection with the 201[]-[] Exchange Note; (h)the first Payment Date for the 201[]-[] Exchange Note is [ ], 201[], and thereafter, the 15th day of each calendar month or, if such day is not a Business Day, the next Business Day; (i)the 201[]-[] Exchange Note Interest Period with respect to the 201[]-[] Exchange Note shall be, with respect to any Payment Date, the related Collection Period; and (j)the initial Securitization Value of the 201[]-[] Leases and related 201[]-[] Vehicles included in the 201[]-[] Reference Pool is equal to $. Section 2.02.Issuance of the 201[]-[] Exchange Note; Registered Pledge. (a)The 201[]-[] Exchange Note, together with the Administrative Agent’s certificate of authentication on such 201[]-[] Exchange Note, will be delivered in the form of a certificated note substantially in the form set forth as ExhibitA hereto and will satisfy the requirements of Sections4.01 and 4.02 of the Basic Collateral Agency Agreement.The 201[]-[] Exchange Note may be transferred (i)prior to the occurrence and continuance of an Event 3 of Default, only in whole and not in part and (ii)subsequent to the occurrence and continuance of an Event of Default, either in whole or in part. (b)The Borrower will deliver to the Administrative Agent (i)the executed 201[]-[] Exchange Note for authentication and (ii)this 201[]-[] Exchange Note Supplement, and following receipt thereof and satisfaction of the conditions set forth in Section4.02(c) of the Basic Collateral Agency Agreement, the Administrative Agent will (A)execute this 201[]-[] Exchange Note Supplement and (B)authenticate and deliver the 201[]-[] Exchange Note in accordance with Section4.02(d) of the Basic Collateral Agency Agreement. (c)The Lender agrees for the benefit of the 201[]-[] Exchange Noteholders that, with respect to the 201[]-[] Reference Pool, any claim that it may have against such assets will be subordinated in right to payment in full of the 201[]-[] Exchange Notes. (d)All of the Issuer’s right, title and interest with respect to the 201[]-[] Exchange Note has been assigned to the Indenture Trustee pursuant to the Indenture.The Indenture Trustee shall be listed in the Exchange Note Register as the Registered Pledgee of the 201[]-[] Exchange Note until the Outstanding Amount of the Notes has been reduced to zero and all Issuer Obligations have been paid in full (at which time the rights of the Indenture Trustee as Registered Pledgee of the 201[]-[] Exchange Note shall terminate).The Lender has caused the 201[]-[] Exchange Note to be delivered to the Indenture Trustee in New York, New York.The Registered Pledgee shall have the rights granted to the 201[]-[] Exchange Noteholder as described in the Basic Collateral Agency Agreement.As the Registered Pledgee, the Indenture Trustee shall be entitled to exercise any and all rights or powers of a holder hereunder and under the Basic Collateral Agency Agreement, to the extent set forth in Section6.12 of the Indenture. (e)For so long as it is the Registered Pledgee, the Indenture Trustee shall be entitled to exercise the rights of the 201[]-[] Exchange Noteholder.Following the return of the 201[]-[] Exchange Note to or upon the order of the Issuer pursuant to Section8.05(b) of the Indenture, the Issuer shall be entitled to exercise all rights of the 201[]-[] Exchange Noteholder. Section 2.03.201[]-[] Exchange Note Representations and Warranties. (a)The Borrower represents and warrants that upon satisfaction of the conditions set forth in Sections2.02(a) and (b), the 201[]-[] Exchange Note will have been duly authorized, executed and delivered under this 201[]-[] Exchange Note Supplement. (b)By acceptance of the 201[]-[] Exchange Note, the 201[]-[] Exchange Noteholder agrees with and makes, as of the date hereof, the representations and warranties set forth in Section4.03(f) of the Basic Collateral Agency Agreement. (c)The Borrower hereby makes, as of the date hereof, the representations and warranties set forth in Schedule1 to the Basic Collateral Agency Agreement on which the other parties hereto are relying, and any 201[]-[] Exchange Noteholder, in acquiring the related 201[]-[] Exchange Note, will rely. 4 Section 2.04.201[]-[] Exchange Note Interest Payments. (a)The 201[]-[] Exchange Note Interest Rate shall be calculated by the Servicer for each 201[]-[] Exchange Note Interest Period as of the last day of the related Collection Period.The Monthly Exchange Note Report shall set forth the 201[]-[] Exchange Note Interest Rate.Each determination of the 201[]-[] Exchange Note Interest Rate by the Servicer shall be conclusive, absent manifest error. (b)For each Payment Date, the amount of interest due with respect to the 201[]-[] Exchange Note will equal the 201[]-[] Exchange Note Interest Distributable Amount. Section 2.05.201[]-[] Exchange Note Principal Payments.For each Payment Date, the amount of principal payable with respect to the 201[]-[] Exchange Note will equal the 201[]-[] Exchange Note Principal Distributable Amount.The entire outstanding 201[]-[] Exchange Note Balance will become due and payable on the 201[]-[] Exchange Note Final Scheduled Payment Date.Notwithstanding the foregoing, the entire unpaid 201[]-[] Exchange Note Balance will be due and payable on the date on which an Exchange Note Default with respect to the 201[]-[] Exchange Note has occurred and is continuing, and the 201[]-[] Exchange Noteholder has declared the 201[]-[] Exchange Note to be immediately due and payable in the manner provided in the Basic Collateral Agency Agreement.For the avoidance of doubt, the 201[]-[] Exchange Note will be deemed to not be paid in full until all Issuer Obligations have been paid in full. Section 2.06.201[]-[] Reserve Account. (a)In connection with the issuance of the 201[]-[] Exchange Note, the Servicer will establish the 201[]-[] Reserve Account pursuant to Section4.01(a)(iii) of the 201[]-[] Servicing Supplement.On the 201[]-[] Closing Date, the Transferor will deposit, or cause to be deposited, the Reserve Initial Deposit into the 201[]-[] Reserve Account. (b)On each Payment Date, the Indenture Trustee will deposit into the 201[]-[] Reserve Account all amounts available in accordance with Section8.03(a)(v) of the Indenture until the amount on deposit in the 201[]-[] Reserve Account equals the Required Reserve Amount. (c)On or prior to each Determination Date, the Servicer will determine the 201[]-[] Available Funds Shortfall Amount, if any, for the related Payment Date.If the 201[]-[] Available Funds Shortfall Amount for any Payment Date is greater than zero, the Indenture Trustee will withdraw, or cause to be withdrawn, from the 201[]-[] Reserve Account an amount equal to the 201[]-[] Reserve Account Draw Amount and transfer the 201[]-[] Reserve Account Draw Amount to the 201[]-[] Exchange Note Collection Account on or prior to the related Payment Date, which amount shall be applied towards making distributions on such Payment Date.If the Note Balance and all other Issuer Obligations have been paid in full and the Issuer has been terminated, any remaining amounts on deposit in the 201[]-[] Reserve Account shall be distributed to the Owner. 5 Section 2.07.Additional Representations and Warranties.Each of the Borrower, the Collateral Agent, the Titling Trust and the Administrative Agent hereby makes the following representations and warranties as of the date hereof: (a)It is not in material default under any agreement, contract, instrument, or indenture of any nature whatsoever to which it or its affiliates is bound, and which default would have a material adverse effect on its ability to perform its obligations under this Agreement. (b)No consent, approval, authorization or order of any Governmental Authority or body is required under federal or State law for the execution, delivery, and performance by it, or compliance by it with this Agreement or the consummation of the transactions contemplated hereby, or if required has been obtained or can be obtained prior to the execution of this Agreement. (c)It does not have any reason or cause to believe that it cannot perform each and every covenant of such party contained in this Agreement. 6 ARTICLE THREE THE 201[]-[] REFERENCE POOL Section 3.01.The 201[]-[] Reference Pool. (a)Pursuant to Section4.01 of the Collateral Agency Agreement and Section4.3(b) of the Titling Trust Agreement, the Initial Beneficiary will designate a portion of the Leases and related Vehicles included in the Revolving Facility Pool for allocation to a new reference pool, referred to as the “201[]-[] Reference Pool”.The 201[]-[] Exchange Note will primarily be payable from 201[]-[] Collections on or in respect of the Collateral Assets included in the 201[]-[] Reference Pool in accordance with the priorities in Section5.01.For purposes of determining the 201[]-[] Collections that are applicable to the 201[]-[] Reference Pool, the 201[]-[] Leases and 201[]-[] Vehicles included in the 201[]-[] Reference Pool will be deemed to have been included in the 201[]-[] Reference Pool from and after the 201[]-[] Cutoff Date.A Schedule of 201[]-[] Reference Pool Assets appears as ExhibitB hereto. (b)201[]-[] Leases and 201[]-[] Vehicles included in the 201[]-[] Reference Pool will not be included in the Revolving Facility Pool or in any other Reference Pool and no Leases or Vehicles included in the Revolving Facility Pool or leases or leased vehicles allocated to any other Reference Pool after the 201[]-[] Cutoff Date will be included in the 201[]-[] Reference Pool.Notwithstanding the foregoing, 201[]-[] Leases and 201[]-[] Vehicles shall be reallocated from the 201[]-[] Reference Pool to the Revolving Facility Pool in connection with (i)purchases of 201[]-[] Leases and 201[]-[] Vehicles pursuant to Section3.05 of the 201[]-[] Servicing Supplement, (ii)the optional redemption of the 201[]-[] Exchange Note pursuant to Section5.01 of the 201[]-[] Servicing Supplement and 4.06 of the Basic Collateral Agency Agreement and (iii)following release of the Trust Estate pursuant to Section8.05(b) of the Indenture. (c)Notwithstanding any other provision of this 201[]-[] Exchange Note Supplement or the Basic Servicing Agreement, in the event that any 201[]-[] Vehicle is sold or otherwise disposed of by the Servicer, each of the 201[]-[] Exchange Noteholder and the Registered Pledgee (i)for as long as no Event of Default has occurred and is continuing, will be deemed automatically to release, and immediately prior to such sale or other disposition, does hereby agree to release at such time, any and all Liens and other rights and interests it possesses or may possess from time to time, without further action of the parties, in, to and under such 201[]-[] Vehicle, the proceeds thereof (including pursuant to any Insurance Policy) with respect to or covering such 201[]-[] Vehicle and any contract or agreement for the sale or other disposition of such 201[]-[] Vehicle, and (ii)during the occurrence and continuance of an Event of Default, shall continue to have all rights and interests it possesses or may possess from time to time with respect to or covering such 201[]-[] Vehicle and any contract or agreement for the sale or other disposition of such 201[]-[] Vehicle, the proceeds thereof (including pursuant to any Insurance Policy) with respect to or covering such 201[]-[] Vehicle and any contract or agreement for the sale or other disposition of such Vehicle until the actual net proceeds of such sale or other disposition have been deposited into the 201[]-[] Exchange Note Collection Account.Notwithstanding the foregoing, nothing herein shall 7 otherwise constitute a release of any rights under the 201[]-[] Basic Documents to receive an amount equal to the proceeds of such sale or other disposition. (d)Upon repayment in full of the 201[]-[] Exchange Note and all Issuer Obligations or following release of the Trust Estate pursuant to Section8.05(b) of the Indenture, the 201[]-[] Reference Pool will be deemed to be terminated and the 201[]-[] Leases and 201[]-[] Vehicles included in the 201[]-[] Reference Pool will be reallocated to the Revolving Facility Pool. 8 ARTICLE FOUR EXCHANGE NOTE DEFAULTS AND REMEDIES Section 4.01.201[]-[] Exchange Note Defaults.Notwithstanding Section6.04 of the Basic Collateral Agency Agreement, only the following events or occurrences with respect to the 201[]-[] Exchange Note will constitute Exchange Note Defaults with respect to the 201[]-[] Exchange Note: (a)Failure to Pay Interest.The Borrower fails to pay or cause to be paid any part of the 201[]-[] Exchange Note Interest Distributable Amount, as specified in the Exchange Note Supplement when due, and such failure continues for five Business Days after the due date; (b)Failure to Pay Principal.The Borrower fails to pay or cause to be paid any principal of such Exchange Note on the 201[]-[] Exchange Note Final Scheduled Payment Date and, if such failure is due to an administrative omission, mistake or technical difficulty, that failure continues for five Business Days after the date when such principal became due; (c)Breach of Covenant.There is a default in the observance or performance of any covenant or agreement of the Borrower made in the Basic Collateral Agency Agreement or this 201[]-[] Exchange Note Supplement (other than a covenant or agreement, a default in the observance or performance of which is specifically covered by another Exchange Note Default with respect to the 201[]-[] Exchange Note), the 201[]-[] Exchange Noteholders are materially and adversely affected by such default and such default is not cured on or before the 60th day after the Borrower has received a notice that states that it is a “Notice of Exchange Note Default” and specifies the default; and (d)Breach of Representation or Warranty.Any representation or warranty of the Borrower made in the Collateral Agency Agreement, this 201[]-[] Exchange Note Supplement or in any certificate or other document delivered in connection with the Basic Collateral Agency Agreement or this 201[]-[] Exchange Note Supplement proves to have been incorrect as of the time made, the 201[]-[] Exchange Noteholders are materially and adversely affected by such incorrectness and such incorrectness is not cured on or before the 60th day after the Borrower has received a notice from the 201[]-[] Exchange Noteholders that states that it is a “Notice of Exchange Note Default” and specifies the default. Section 4.02.Exchange Note Remedies. (a)If a Facility Default or an Exchange Note Default has occurred, the 201[]-[] Exchange Noteholder may take the actions set forth in Sections6.04(c) or 6.05(a) of the Basic Collateral Agency Agreement; provided, that the Indenture Trustee, as the 201[]-[] Exchange Noteholder, will act at the direction of 66 2/3% of the Holders of the Notes of the Controlling Class then Outstanding. 9 (b)The proceeds of any liquidation or sale of the 201[]-[] Collateral pursuant to Section6.05(a)(ii)(C) of the Basic Collateral Agency Agreement, to the extent received by the Indenture Trustee and upon receipt of instructions from the Administrator indicating the amounts to be applied by the Indenture Trustee, will be applied in accordance with Section5.04(b) of the Indenture. (c)All amounts payable to the 201[]-[] Exchange Noteholder pursuant to this Section will be deposited by the Indenture Trustee into the 201[]-[] Exchange Note Collection Account. 10 ARTICLE FIVE APPLICATION OF COLLECTIONS ON THE 201[]-[] REFERENCE POOL Section 5.01.Application of 201[]-[] Reference Pool Collections Prior to Facility Default and Exchange Note Default.On each Payment Date, the Servicer will, with respect to the 201[]-[] Reference Pool (based on the information contained in the related Monthly Exchange Note Report delivered pursuant to Section6.01(a) of the 201[]-[] Servicing Supplement), allocate 201[]-[] Collections on deposit in the 201[]-[] Exchange Note Collection Account for such Payment Date in accordance with the following order of priority: (a)to the 201[]-[] Exchange Noteholder, the 201[]-[] Exchange Note Interest Distributable Amount; (b)to the 201[]-[] Exchange Noteholder, on any Payment Date, the 201[]-[] Exchange Note Principal Distributable Amount, as a payment of principal of the 201[]-[] Exchange Note until the 201[]-[] Exchange Note Balance has been reduced to zero; (c)after the 201[]-[] Exchange Note Balance has been reduced to zero, all remaining funds to the 201[]-[] Exchange Noteholder for distribution pursuant to Section8.03 of the Indenture; and (d)after the Outstanding Amount has been reduced to zero and all accrued interest on the Notes and all other Issuer Obligations have been paid, all remaining funds to the Certificateholders. Section 5.02.Application of 201[]-[] Reference Pool Collections Following a Liquidation.Notwithstanding the provisions of Section5.01, following a sale or liquidation of any portion of the Collateral included in the 201[]-[] Reference Pool pursuant to Section6.05(a)(ii)(C) of the Basic Collateral Agency Agreement, the proceeds of such sale or liquidation will be allocated in accordance with the following priorities: (a)to make payments to the 201[]-[] Exchange Noteholder, to the extent necessary to pay all accrued and unpaid interest on the 201[]-[] Exchange Note and any interest on such accrued and unpaid interest at the 201[]-[] Exchange Note Interest Rate; (b)to make payments to the 201[]-[] Exchange Noteholder, to the extent necessary to reduce the 201[]-[] Exchange Note Balance to zero; (c)after the 201[]-[] Exchange Note Balance has been reduced to zero, all remaining funds to the 201[]-[] Exchange Noteholder for distribution pursuant to Section5.04(b) of the Indenture; and (d)after the Outstanding Amount has been reduced to zero and all accrued interest on the Notes and all other Issuer Obligations have been paid, all remaining funds, to the Certificateholders. 11 ARTICLE SIX SECURITY INTEREST Section 6.01.Security Interest.The Borrower hereby confirms its grant under the Basic Collateral Agency Agreement of a security interest in the Collateral to the Collateral Agent.In addition, the Borrower hereby grants to the Collateral Agent on behalf of the Secured Parties a security interest in the Collateral. 12 ARTICLE SEVEN EXCHANGE ACT REPORTING Section 7.01.Further Assurances.The Indenture Trustee and the Servicer shall reasonably cooperate with the Transferor in connection with the satisfaction of the Transferor’s reporting requirements under the Exchange Act with respect to the Issuer.The Transferor shall not exercise its right to request delivery of information or other performance under these provisions other than in good faith.In addition to the other information specified in this Article, if so requested by the Transferor for the purpose of satisfying its reporting obligation under the Exchange Act, the Indenture Trustee and the Servicer shall provide the Transferor with (i)such information which is available to such Person without unreasonable effort or expense and within such timeframe as may be reasonably requested by the Transferor to comply with the Transferor’s reporting obligations under the Exchange Act and (ii)to the extent such Person is a party (and the Transferor is not a party) to any agreement or amendment required to be filed, copies of such agreement or amendment in EDGAR-compatible form.Each of the Servicer and the Indenture Trustee acknowledges that interpretations of the requirements of Regulation AB may change over time, whether due to interpretive guidance provided by the Commission or its staff, consensus among participants in the asset-backed securities markets, advice of counsel, or otherwise, and agrees to comply with requests made by the Transferor in good faith for delivery of information under these provisions on the basis of evolving interpretations of Regulation AB. Section 7.02.Form10-D Filings.So long as the Transferor is required to file Exchange Act Reports with respect to the Issuer, no later than each Determination Date, each of the Indenture Trustee and the Servicer shall notify (and the Servicer shall cause any subservicer to notify) the Transferor of any Form10-D Disclosure Item with respect to such Person (or in the case of the Indenture Trustee, a Responsible Officer of such Person), together with a description of any such Form10-D Disclosure Item in form and substance reasonably acceptable to the Transferor.In addition to such information as the Servicer is obligated to provide pursuant to other provisions of this Agreement and the 201[]-[] Servicing Agreement, if so requested by the Transferor, the Servicer shall provide such information which is available to it without unreasonable effort or expense regarding the performance or servicing of the 201[]-[] Leases and 201[]-[] Vehicles as is reasonably required to facilitate preparation of distribution reports in accordance with Item 1121 of Regulation AB.Such information shall be provided concurrently with the statements to Securityholders pursuant to Section6.05 of the 201[]-[] Servicing Supplement, commencing with the first such report due not less than five Business Days following such request. Section 7.03.Form8-K Filings.So long as the Transferor is required to file Exchange Act Reports with respect to the Issuer, each of the Indenture Trustee and the Servicer shall promptly notify the Transferor, but in no event later than two Business Days after its occurrence, of any Reportable Event of which such Person (or in the case of the Indenture Trustee, a Responsible Officer of such Person) has actual knowledge.Each Person shall be deemed to have actual knowledge of any such event to the extent that it relates to such Person or any action or failure to act by such Person. 13 Section 7.04.Form10-K Filings.So long as the Transferor is required to file Exchange Act Reports, (i)if the Item 1119 Parties listed on ScheduleA have changed since the 201[]-[] Closing Date, no later than February1 of each year, commencing in 201[], the Transferor shall provide each of the Indenture Trustee and the Servicer with an updated ScheduleA setting forth the Item 1119 Parties and (ii)no later than March15 of each year, commencing in 201[], the Indenture Trustee and the Servicer shall notify the Transferor of any Form10-K Disclosure Item, together with a description of any such Form10-K Disclosure Item in form and substance reasonably acceptable to the Transferor. Section 7.05.Report on Assessment of Compliance and Attestation.So long as the Transferor is required to file Exchange Act Reports, on or before March15 of each calendar year, commencing in 201[]: (a)The Indenture Trustee shall deliver to the Transferor and the Servicer the Servicing Criteria Assessment.Such report shall be signed by an authorized officer of the Indenture Trustee and shall at a minimum address each of the Servicing Criteria specified on a certification substantially in the form of Exhibit E to the 201[]-[] Servicing Supplement (provided that such certification may be revised after the date of this Agreement as agreed by the Transferor and the Indenture Trustee to reflect any guidance with respect to such criteria from the Commission).To the extent any of the Servicing Criteria are not applicable to the Indenture Trustee, with respect to asset-backed securities transactions taken as a whole involving the Indenture Trustee and that are backed by the same asset type backing the Notes, such report shall include such a statement to that effect.The Indenture Trustee acknowledges and agrees that the Transferor and the Servicer with respect to its duties as the Certifying Person, and each of their respective officers and directors shall be entitled to rely upon each such Servicing Criteria Assessment and the attestation delivered pursuant to Section7.05(b). (b)The Indenture Trustee shall deliver to the Transferor and the Servicer a report of a registered public accounting firm that attests to, and reports on, the assessment of compliance made by the Indenture Trustee and delivered pursuant to the preceding paragraph.Such attestation shall be in accordance with Rules 13a-18 and 15d-18 of the Exchange Act (or any successor provisions), Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any successor provisions) under the Securities Act and the Exchange Act, including, that, in the event that an overall opinion cannot be expressed, such registered public accounting firm shall state in such report why it was unable to express such an opinion.Such report must be available for general use and not contain restricted use language. (c)In the event the Indenture Trustee is terminated or resigns during the term of this Agreement, such Person shall provide the documents and information pursuant to this Section with respect to the period of time it was subject to this Agreement or provided services with respect to the Issuer or the Receivables. 14 Section 7.06.Back-up Sarbanes-Oxley Certification. (a)No later than March15 of each year, beginning in 201[], the Servicer shall provide the Performance Certification to the Certifying Person, substantially in the form ofExhibitD to the 201[]-[] Servicing Supplement (in the case of the Servicer), in each case on which the Certification Parties can reasonably rely; provided that so long as the Servicer is an Affiliate of the Transferor, the Servicer may, but is not required to deliver the Performance Certificate. (b)The Transferor will not request delivery of a certification under this clause unless the Transferor is required under the Exchange Act to file an annual report on Form10-K with respect to the Issuer.In the event that prior to the filing date of the Form10-K in March of each year, the Servicer has actual knowledge of information material to the Sarbanes-Oxley Certification, the Servicer shall promptly notify the Transferor. Section 7.07.Representations and Warranties.The Indenture Trustee represents that: (i)there are no affiliations relating to the Indenture Trustee with respect to any Item 1119 Party; (ii)there are no relationships or transactions with respect to any Item 1119 Party and the Indenture Trustee that are outside the ordinary course of business or on terms other than would be obtained in an arm’s-length transaction with an unrelated third party, apart from the transactions contemplated under the Basic Documents, and that are material to the investors’ understanding of the Notes; and (iii)there are no legal Proceedings pending, or known to be contemplated by Governmental Authorities, against the Indenture Trustee, or of which the property of the Indenture Trustee is subject, that is material to the Noteholders. Section 7.08.Indemnification. (a)Each of the Indenture Trustee and the Servicer (if the Servicer is not MBFS USA) shall indemnify the Transferor, the Servicer with respect to its duties as Certifying Person or each Person who controls any of such parties (within the meaning of Section15 of the Securities Act and Section20 of the Exchange Act) and the respective present and former directors, officers, employees and agents of each of the foregoing, and shall hold each of them harmless from and against any losses, damages, penalties, fines, forfeitures, legal fees and expenses and related costs, judgments, and any other costs, fees and expenses that any of them may sustain arising out of or based upon: (i)(A) any untrue statement of a material fact contained or alleged to be contained in the Provided Information or (B)the omission or alleged omission to state in the Provided Information a material fact required to be stated in the Provided Information, or necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, by way of clarification, that clause(B) shall be construed solely by reference to the related Provided Information and not to any other information communicated in connection with a sale or 15 purchase of securities, without regard to whether the Provided Information or any portion thereof is presented together with or separately from such other information; or (ii)with respect to the Indenture Trustee, any failure by the Indenture Trustee to deliver any Servicing Criteria Assessment when and as required under this Articleand with respect to the Servicer, any failure by the Servicer to deliver any information, report, certification, accountant’s letter or other material when and as required under Sections 6.03 or 6.04 of the 201[]-[] of the 201[]-[] Servicing Supplement or this Article, as applicable. (b)In the case of any failure of performance described in Section7.08(a)(ii), each of the Indenture Trustee and the Servicer shall promptly reimburse the Transferor for all costs reasonably incurred by each such party in order to obtain the information, report, certification, accountants’ letter or other material not delivered as required by the Indenture Trustee or the Servicer, as applicable. (c)Notwithstanding anything to the contrary contained herein, in no event shall the Indenture Trustee be liable for special, indirect or consequential damages of any kind whatsoever, including but not limited to lost profits, even if the Indenture Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action. 16 ARTICLE EIGHT MISCELLANEOUS Section 8.01.Amendments. (a)Notwithstanding the provisions of Section9.01 of the Basic Collateral Agency Agreement, this 201[]-[] Exchange Note Supplement and the Basic Collateral Agency Agreement, as supplemented by this 201[]-[] Exchange Note Supplement, may be amended, supplemented or otherwise modified from time to time by a writing executed by the parties hereto, without the consent of any Securityholder, to cure any ambiguity, to correct or supplement any provision herein which may be inconsistent with any other provision herein or to add, change or eliminate any other provision with respect to matters or questions arising under this 201[]-[] Exchange Note Supplement that are not inconsistent with the provisions of this 201[]-[] Exchange Note Supplement; provided, that, (i)the Lender shall have delivered to the Indenture Trustee an Opinion of Counsel to the effect that such action will not materially adversely affect the interests of any Noteholders or (ii)the Rating Agency Condition shall have been satisfied with respect to such amendment. (b)Each amendment, supplement or other modification of this 201[]-[] Exchange Note Supplement other than those provided for in Section 8.01(a) requires the consent of the Majority Noteholders of the Controlling Class (or if the Notes are no longer Outstanding, holders of Certificates evidencing not less than a majority of the aggregate Certificate Percentage Interests); provided, however, that no such amendment may (i)increase or reduce in any manner the amount of, or accelerate or delay the timing of, or change the allocation or priority of, collections of payments on or in respect of the 201[]-[] Leases and 201[]-[] Vehicles or distributions that are required to be made for the benefit of the Securityholders, change the Interest Rate applicable to any class of Notes or the Required Reserve Amount for the 201[]-[] Reserve Account, without the consent of all Holders of Notes then Outstanding; or (ii)reduce the percentage of the Note Balance of the Notes or of the Controlling Class the consent of the Holders of which is required for any amendment to this Agreement without the consent of all Holders of Notes or of the Controlling Class then Outstanding. (c)No amendment to this 201[]-[] Exchange Note Supplement shall reduce the 201[]-[] Exchange Note Interest Rate or the 201[]-[] Exchange Note Principal Distributable Amount or delay the Final Scheduled Payment Date of the 201[]-[] Exchange Note, or materially and adversely affect the interests of the 201[]-[] Exchange Noteholder, without the consent of the 201[]-[] Exchange Noteholder (which shall be the Indenture Trustee, acting at the direction of the Majority Noteholders of the Controlling Class). (d)It shall not be necessary for the consent of any Person pursuant to this Section for such Person to approve the particular form of any proposed amendment, but it shall be sufficient if such Person consents to the substance thereof. (e)Promptly upon the execution of any such amendment, (i)the Servicer will send a copy of such amendment to the Indenture Trustee and the Rating Agencies and (ii)the Indenture Trustee will notify each holder of a Note of the substance of such amendment. 17 Section 8.02.201[]-[] Exchange Noteholders Entitled to Benefits of this Exchange NoteSupplement.MBFS USA will be the initial 201[]-[] Exchange Noteholder.Any subsequent 201[]-[] Exchange Noteholder, by accepting the 201[]-[] Exchange Note, will be deemed to have agreed to the terms and conditions of the Basic Collateral Agency Agreement, as supplemented by this 201[]-[] Exchange Note Supplement, and will be entitled to the benefits of the Basic Collateral Agency Agreement, as supplemented by this 201[]-[] Exchange Note Supplement, with the same effect as if such 201[]-[] Exchange Noteholder had been a party thereto or hereto. Section 8.03.Tax Characterization.Neither the 201[]-[] Exchange Noteholder or any party to this 201[]-[] Exchange Note Supplement will elect or permit an election to be made to treat the Titling Trust or any Specified Interest as an association taxable as a corporation for U.S.federal income tax purposes pursuant to Treasury Regulation Section301.7701-3. Section 8.04.GOVERNING LAW; SUBMISSION TO JURISDICTION;APPOINTMENT OF AGENT FOR SERVICE OF PROCESS.THIS 201[]-[] EXCHANGE NOTE SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.THE PARTIES HERETO HEREBY DECLARE THAT IT IS THEIR INTENTION THAT THIS 201[]-[] EXCHANGE NOTE SUPPLEMENT SHALL BE REGARDED AS MADE UNDER THE LAWS OF THE STATE OF DELAWARE AND THAT THE LAWS OF SAID STATE SHALL BE APPLIED IN INTERPRETING ITS PROVISIONS IN ALL CASES WHERE LEGAL INTERPRETATION SHALL BE REQUIRED.EACH OF THE PARTIES HERETO AGREES (A)THAT THIS 201[]-[] EXCHANGE NOTE SUPPLEMENT INVOLVES AT LEAST $100,000.00 AND (B)THAT THIS 201[]-[] EXCHANGE NOTE SUPPLEMENT HAS BEEN ENTERED INTO BY THE PARTIES HERETO IN EXPRESS RELIANCE UPON 6 DEL.C. §2708.EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES (A)TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE AND (B)(1) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS, AND (2)THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SERVICE OF PROCESS MAY ALSO BE MADE ON SUCH PARTY BY PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING RECEIPT VALIDATED BY THE UNITED STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF VALID SERVICE, AND THAT SERVICE MADE PURSUANT TO (B)(1) OR (2)ABOVE SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE. 18 Section 8.05.Successors and Assigns.All covenants and agreements contained in this 201[]-[] Exchange Note Supplement shall be binding upon, and inure to the benefit of, the parties hereto and their respective successors and assigns, whether so expressed or not.Any request, notice, direction, consent, waiver or other instrument or action by the parties hereto shall bind their respective successors and assigns. Section 8.06.Severability.If any one or more of the covenants, agreements, provisions or terms of this 201[]-[] Exchange Note Supplement or the 201[]-[] Exchange Note is held invalid, illegal or unenforceable, then such covenants, agreements, provisions and terms will be deemed severable from the remaining covenants, agreements, provisions and terms of this 201[]-[] Exchange Note Supplement and the 201[]-[] Exchange Note and will in no way affect the validity, legality or enforceability of the other covenants, agreements, provisions and terms of this 201[]-[] Exchange Note Supplement and the 201[]-[] Exchange Note. Section 8.07.Counterparts.This 201[]-[] Exchange Note Supplement may be executed in any number of counterparts, each of which counterparts will be an original, and all of which counterparts will together constitute one and the same instrument. Section 8.08.Table of Contents and Headings.The Table of Contents and the various headings in this 201[]-[] Exchange Note Supplement are included for convenience only and will not affect the meaning or interpretation of any provision of this 201[]-[] Exchange Note Supplement. Section 8.09.No Petition.The Administrative Agent, the Collateral Agent and the Lender, by entering into this 201[]-[] Exchange Note Supplement, and the 201[]-[] Exchange Noteholder, by taking delivery of the 201[]-[] Exchange Note, covenants and agrees that for a period of one year and one day (or, if longer, any applicable preference period) after payment in full of all obligations under the Basic Collateral Agency Agreement, this 201[]-[] Exchange Note Supplement, the Exchange Notes, the Notes and all outstanding Securities, it will not institute against, or join any Person in instituting against, the Titling Trust, the Initial Beneficiary or the Transferor any bankruptcy, reorganization, arrangement, insolvency or liquidation Proceedings, or other Proceedings under any Insolvency Law in connection with any obligations relating to the Notes, the 201[]-[] Exchange Note or the 201[]-[] Basic Documents and agrees that it will not cooperate with or encourage others to institute any such Proceeding. Section 8.10.No Recourse.It is expressly understood and agreed by the parties that (i)this document is executed and delivered by BNYM, not individually or personally, but solely as Titling Trustee, in the exercise of the powers and authority conferred and vested in it, (ii)each of the representations, undertakings and agreements herein made on the part of the Titling Trust is made and intended not as personal representations, undertakings and agreements by BNYM but is made and intended for the purpose for binding only the Titling Trust, (iii)nothing herein contained shall be construed as creating any liability on BNYM, individually or personally, to perform any covenant either expressed or implied contained herein, all such liability, if any, being expressly waived by the parties hereto and by any person claiming by, through or under the parties hereto and (iv)under no circumstances shall BNYM be personally liable for the payment of any indebtedness or expenses of the Titling Trust or be liable for the breach or failure 19 of any obligation, representation, warranty or covenant made or undertaken by the Titling Trust under this document or any other related documents. 20 IN WITNESS WHEREOF, the parties hereto have caused this 201[]-[] Exchange Note Supplement to be duly executed by their respective officers duly authorized, as of the day and year first above written. DAIMLER TRUST By: BNY MELLON TRUST OF DELAWARE (f/k/a BNYM (Delaware)) (f/k/a The Bank of New York (Delaware)), not in its individual capacity but solely as Titling Trustee By: Name: Title: MERCEDES BENZ FINANCIAL SERVICES USALLC, as Lender By: Name: Title: By: Name: Title: MERCEDES BENZ FINANCIAL SERVICES
